Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office acknowledges receipt of the following item(s) from the Applicant:
Information Disclosure Statement (IDS) was considered.
2.	Claims 2-21 are presented for examination.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 2-7, 9-13 and 17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kubouchi et al. US Pub. No. 20120120735.
As per claims 2, 4-5, and 10-13, Figs. 1 and 2 of Kubouchi are directed to an apparatus, comprising: a memory bank (61); a plurality of latches (93s) coupled with the memory bank; a first fuse set (92a or any number of 92s) comprising a first quantity of fuses; a second fuse set (92b or any number of 92s) comprising a second quantity of fuses; a fuse logic component (80 or Fig. 2) coupled with the first fuse set, the second fuse set, and the plurality of latches, the fuse logic component operable to access and transmit information from the first fuse set and the second fuse set to the plurality of latches (Fig. 1 or 2); and a controller (80) coupled with the first fuse set, the second fuse set, and the plurality of latches, the controller operable to cause the apparatus to: store, in the first fuse set, at least one address identifying a defective memory element (92b, par. 36) of the memory bank; store, in a first subset (92a, par. 67, or 92b, par. 69) of the second quantity of fuses of the second fuse set, local trimming (parameter, par. 67 and 69) information for the memory bank; and store, in a second subset (92b, par. 55) of the second quantity of fuses of the second fuse set, repair information for the memory bank (defective cell is replaces, par. 55).
As per claim 3, Fig. 1 of Kubouchi discloses wherein the first subset of the second plurality of fuses is mapped to a first set of latches of the plurality of latches, and the first set of latches is operable to receive and store the local trimming information, and wherein a second quantity of the second plurality of fuses is the same as the first quantity of fuses.
As per claim 6, paragraph 55 of Kubouchi discloses wherein the fuse logic component is operable to transmit the local trimming information and the repair information to the plurality of latches by broadcasting the local trimming information with the repair information (a defect is replaced by a redundant cell, par. 55).
As per claim 7, Fig. 1 and claim 5 of Kubouchi disclose further comprising: a controller (inherency for providing control signals to the semiconductor device 10, Fig. 1, claim 5) coupled with the memory bank and with the fuse logic component, wherein the controller is operable to cause the apparatus to adjust an operating parameter of the memory bank based at least in part on the local trimming information.
It is noted that the limitation “controller” would be rejected under 103 rejection in view of 720 of Fig. 8 of Kim et al. US Pub. No. 20130223171 or 910 of Fig. 21 and paragraph 120 of Kim et al. US Pub. No. 20130265815.
As per claim 9 and 17, Fig. 1 and paragraph 62 of Kubouchi disclose wherein a first quantity of bits for conveying the address identifying the defective memory element (the number of the fuse elements for redundancy, par. 62) of the memory bank is greater than a second quantity (the number of fuse elements for internal-power-supply adjustment, par. 62) of bits for conveying the local trimming information for the memory bank, and wherein the first plurality of fuses, the second plurality of fuses, or both, are greater than or equal to the first quantity of bits for conveying the address identifying the defective memory element of the memory bank (the number of fuse elements for internal-power-supply adjustment is significantly smaller than the number of the fuse elements for redundancy, par. 62).
6.	Claims 18 and 21 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kim et al. US Pub. No. 20130265815.
As per claim 18, Figs. 1-2, 9, 12 or 13, and 21 of Kim are directed to an apparatus, comprising: a plurality of memory banks (920s, par. 120, Fig. 21); a plurality of latches (21A-212C, par. 68) each coupled with a respective memory bank of the plurality of memory banks; a first fuse set (210C) coupled with at least a first memory bank (110, Fig. 1 or 920 of Fig. 21) of the plurality of memory banks and comprising a first plurality of fuses that is operable to store a row address (DRD, par. 67) identifying a first defective memory element of the first memory bank, wherein a first quantity of the first plurality of fuses is equal (the defective cell address data is related to defective cells in the memory cell array, abstract) to a quantity of bits for conveying the row address; and a second fuse set coupled with at least a second memory bank (as 110, Fig. 1 or another 920 of Fig. 21) of the plurality of memory banks and comprising a second plurality of fuses (210C) that is operable to store at least one column address(DCD, par. 67) identifying a second defective memory element of the second memory bank and local trimming information (DDC, par. 66)  for the second memory bank,; and a fuse logic component (200) coupled with the first fuse set, the second fuse set, and the plurality of latches, the fuse logic component operable to cause the apparatus to: transmit, to at least a first latch (212C) coupled with the first memory bank, the row address; transmit, to at least a second latch (212C) coupled with the second memory bank, the at least one column address; and transmit, to at least a third latch (212A) coupled with the second memory bank, the local trimming information for the second memory bank.
As per claim 21, Figs. 3-8 of Kim disclose wherein the fuse logic component is further operable to cause the apparatus to: broadcast the at least one column address (CSCD) with the local trimming information (CSDC).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
8.	Claims 8 and 15-16 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kubouchi et al. US Pub. No. 20120120735 in view of Louie et al. US Pub. No. 20090043975.
	Figs. 1 and 2 of Kubouchi fails to disclose the limitations in claim 8 or 15. However, Fig. 2 and paragraph 22 of Louie disclose these limitations having a third fuse set (230) comprising a third plurality of fuses (par. 22) that is operable to store global trimming information (store base or global, par. 22), wherein the controller (224) is further operable to adjust the operating parameter of the memory bank based at least in part on the local trimming information (240) and the global trimming information associated with the third fuse set. It would have been obvious to a person of ordinary skill in the art at the time invention was made to modify Kubouchi’s fuse circuit which utilizes the third fuse set for storing the global trimming information as taught by Louie in order to control parameter value common to each of memory blocks (par. 22).
9.	Claim 18 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Kubouchi et al. US Pub. No. 20120120735 in view of Kim et al. US Pub. No. 20130265815.
	Figs. 1 and 2 of Kubouchi disclose an apparatus, comprising: 
Paragraph 25 of Kubouchi discloses that a DRAM that is integrated in a single semiconductor chip but silence to disclose a plurality of memory banks. However, paragraph 120, Figs. 1-2, 12 and 21 of Kim discloses a plurality of memory banks (920s, Fig. 21). It would have been obvious to a person of ordinary skill in the art at the time invention was made to recognize that Kubouchi would have the plurality of memory banks or chips as taught by Kim in order to implement as a data storage such as a solid state drive (par. 12) as shown in Fig. 14 so that every bank or chip has the same sets of fuse device.
10.	Claim 19-20 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Kim et al. US Pub. No. 20130265815.
	Kim fails to disclose wherein a first subset of the second plurality of fuses is operable to store the at least one column address, and a second subset of the second plurality of fuses is operable to store the local trimming information, and wherein a second quantity of the second plurality of fuses is equal to the first quantity. However, Fig. 1 of Kim discloses a number of fuse cell arrays 210A-210C and paragraph 66 discloses the fuse cell array 210A may store the trimming data DDC. The fuse cell array 210B may store the MRS data DMRS. The fuse cell array 210C may store the row data DRD and the column data DCD. Therefore one of ordinary skill in the art would have found it obvious at the time the invention to determine a quantity of fuses to store one column address and the local trimming information as desired, since such a modification would have involved a mere change in the quality of a component. A change in quality is generally recognized as being within the level of ordinary skill in the art.
11.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
12.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the date of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoai V. Ho whose telephone number is (571) 272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOAI V HO/Primary Examiner, Art Unit 2827